Citation Nr: 1341288	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-22 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for multiple sclerosis (MS), and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to December 1985.  She also had a period of service in the Nevada Air National Guard and Air Force Reserves from January 1986 to April 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Later, in January 2010, the Veteran filed a notice of disagreement with the January 2010 decision, denying service connection for MS, bilateral hearing loss and tinnitus.  The RO issued a statement of the case with regard to all three issues.  However, in her May 2010 VA Form 9, the Veteran indicated that she was only appealing the issues of service connection for MS and tinnitus.  She has not submitted a substantive appeal with regard to the issue of service connection for bilateral hearing loss.  Accordingly, the Board will not consider this issue.

The Veteran testified before the undersigned at a November 2011 Travel Board hearing.  The hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.



REMAND

The Veteran has reported that she is receiving disability benefits from the Social Security Administration (SSA) for her MS, and requested that the records be obtained in support of her appeal.  See December 2011 statement from the Veteran and November 2011 Travel Board hearing transcript.  The record does not reflect that the RO has attempted to obtain a copy of the SSA disability determination for the Veteran or the records upon which the determination was based.  Where there has been a determination with regard to SSA benefits, any records concerning that decision that are relevant to the veteran's claim must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  

The SSA records are relevant to the Veteran's claim because they could contain information as to the onset or aggravation of her claimed MS.  As the SSA's disability determination and any related medical records have not yet been associated with the claims file, a remand is necessary to obtain these records.  
The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that she has current tinnitus, which started during active duty, and is related to noise exposure in service.  Specifically, she claims that as military police (MP) during active duty, she was constantly exposed to acoustic trauma from firing weapons and grenades, and that while working with the engineers in the Air National Guard, she was exposed to equipment noise and noise on the tarmac, taxiways and runways of the air stations during flight operations.  See January 2010 notice of disagreement, May 2010 VA Form 9, and November 2011 Travel Board hearing transcript.

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to tinnitus during active duty or at the time of her discharge.  However, the Veteran's DD-214 shows that she served as a military policeman for one year and three months, and that she received the rifle M16 Marksman Qualification Badge, the Grenade Sharpshooter Qualification Badge, and the Pistol .38 Caliber Expert Qualification Badge.  Thus, the Board finds that the conditions of the Veteran's service are consistent with her reports of noise exposure.  38 U.S.C.A. § 5104(a).

An October 2009 private audiology report shows that the Veteran complained of tinnitus in both ears.  Furthermore, during her November 2011 Board hearing, the Veteran reported constant tinnitus in both ears, which started during military service.  There is currently no medical opinion of record addressing the etiology of the Veteran's claimed bilateral tinnitus.  In light of the Veteran's contentions and the evidence of record, a VA examination and opinion are needed to determine the etiology of any current tinnitus.  38 U.S.C.A. § 5103A(d) (West 2002). 

The appellant is advised that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.

2.  Afford the Veteran a VA audiology examination to determine the etiology of any current tinnitus.  The examiner should review the claims folder and note such review in the examination report or an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current tinnitus is the result of noise exposure or other injury or disease in active service. 

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries, including noise exposure, as well as symptoms, and that her reports must be considered in formulating the requested opinions.  If her reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Following completion of the above, readjudicate the Veteran's claims based on the new evidence of record.  If any benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

